Case 11-40128-JMM   Doc 676    Filed 05/12/20 Entered 05/12/20 15:05:48   Desc Main
                              Document     Page 1 of 6




                              EXHIBIT A-7
Case 11-40128-JMM   Doc 676    Filed 05/12/20 Entered 05/12/20 15:05:48   Desc Main
                              Document     Page 2 of 6
Case 11-40128-JMM   Doc 676    Filed 05/12/20 Entered 05/12/20 15:05:48   Desc Main
                              Document     Page 3 of 6
Case 11-40128-JMM   Doc 676    Filed 05/12/20 Entered 05/12/20 15:05:48   Desc Main
                              Document     Page 4 of 6
Case 11-40128-JMM   Doc 676    Filed 05/12/20 Entered 05/12/20 15:05:48   Desc Main
                              Document     Page 5 of 6
Case 11-40128-JMM   Doc 676    Filed 05/12/20 Entered 05/12/20 15:05:48   Desc Main
                              Document     Page 6 of 6
